  Case 19-15816          Doc 44      Filed 03/31/20 Entered 03/31/20 15:57:26                   Desc Main
                                       Document     Page 1 of 4


                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                                )   BANKRUPTCY CASE
                                                      )
ROBERT TRUEVILLIAN,                                   )   NO.: 19-15816
                                                      )
         Debtor.                                      )   CHAPTER 13
                                                      )
                                                      )   JUDGE: CAROL A. DOYLE
                                                      )


                 NOTICE OF MODIFICATION OF THE AUTOMATIC STAY
            DUE TO THE DEBTOR'S FAILURE TO COMPLY WITH COURT ORDER

PLEASE TAKE NOTICE that the Automatic Stay has been Modified. Relief is hereby granted as
requested and Freedom Mortgage Corporation is free to pursue non-bankruptcy remedies with respect to
the property located at 3922 N Newcastle Ave., Chicago, IL 60634 pursuant to the terms of the Order
entered November 20, 2019 (attached hereto), Debtor having failed to comply with the provisions therein.

                              SPECIAL NOTICE TO THE TRUSTEE
The Stay has been Modified, the Claim of Freedom Mortgage Corporation is hereby withdrawn. No
further payments should be made pursuant thereto.

                                           NOTICE OF FILING

This Notice and the documents referred to therein were sent for filing with the Clerk of the United States
Bankruptcy Court.

                                             CERTIFICATION

I, the undersigned, hereby certify that the documents attached hereto are true and correct copies of the
original and that the date set forth in the Notice above is true and correct, and further certify that a copy of
this notice was served to the addresses attached by electronic notice through ECF or depositing the same
at the U.S. Mail at 1 North Dearborn, Chicago, Il 60602, on or before 5:00 p.m. on March 31, 2020.


                                                            McCalla Raymer Leibert Pierce, LLC
                                                            /s/Kinnera Bhoopal
                                                            Kinnera Bhoopal Illinois ARDC# 6295897
                                                            1 N. Dearborn Suite 1200
                                                            Chicago, IL 60602
                                                            (312) 346-9088
                                                            (312) 551-4400
                                                            File No. FDM-19-03665

  This is an attempt to collect a debt and any information obtained will be used for that purpose.
Case 19-15816   Doc 44
                    38   Filed 03/31/20
                               11/19/19 Entered 03/31/20
                                                11/20/19 15:57:26
                                                         06:58:17   Desc Main
                           Document     Page 2
                                             1 of 4
                                                  2
Case 19-15816   Doc 44
                    38   Filed 03/31/20
                               11/19/19 Entered 03/31/20
                                                11/20/19 15:57:26
                                                         06:58:17   Desc Main
                           Document     Page 3
                                             2 of 4
                                                  2
  Case 19-15816        Doc 44   Filed 03/31/20 Entered 03/31/20 15:57:26      Desc Main
                                  Document     Page 4 of 4


                                      SERVICE LIST

To Trustee:                                            by Electronic Notice through ECF
Tom Vaughn
55 E. Monroe Street
Suite 3850
Chicago, IL 60603


To Debtor:
Robert Truevillian                                     Served via U.S. Mail
3922 N Newcastle
Chicago, IL 60634


To Attorney:                                           by Electronic Notice through ECF
David H Cutler
Cutler & Associates, Ltd.
4131 Main Street
Skokie, IL 60076


McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
